Citation Nr: 1616451	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for dependency benefits received based on entitlement to an earlier effective date for previously granted service connection for cause of death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1969, and died in  1988. The Appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future review of this case should consider the electronic record.


FINDING OF FACT

In an April 2016 written statement, the Appellant's authorized representative indicated she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. 
§ 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Appellant or by his or her authorized representative in writing or on the record at a hearing.  Id.

In an April 2016 written statement the Appellant's authorized representative stated she wished to withdraw her appeal.

As the Appellant has withdrawn her appeal, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


